 

Exhibit 10.5

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

By

 

GEX Management, Inc. (“Buyer”) And

Julia Hashemieh. (“Seller”)

 

 

 

 



 1 

 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this

“Agreement”) is entered into effective as of May 4, 2018 (“Effective Date”) by
and among GEX Management, Inc., a Texas corporation (“Buyer”), and Julia
Hashemieh, an individual residing in California (“Seller”) (collectively
“Parties” and individually “Party”), for the purchase of the 25% of the member
interests in Payroll Express, LLC, a California limited liability company
(“PAYEX”).

 

RECITALS

 

WHEREAS, PAYEX is a limited liability company that owns certain service
agreements

of which true and correct copies have been reviewed and sent to Buyer by Seller;
and

 

WHEREAS, the Seller owns one hundred percent (100%) of the member interests in
PAYEX (the “PAYEX Member Interest”); and

 

WHEREAS, Buyer wishes to buy from Seller, and Seller wishes to sell to Buyer the
PAYEX Member Interests, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:

 

 

Article I.

 

SALE AND PURCHASE OF PAYEX

 

1.0                                     Sale and Purchase of PAYEX Member
Interest; Consideration. The Seller hereby agrees, subject to the terms and
conditions of this Agreement, to sell, assign, transfer and deliver to Buyer at
the Closing (as hereinafter defined) free and clear of all liens, claims,
charges, limitations, agreements, restrictions and encumbrances whatsoever, the
PAYEX Member Interest for the consideration specified in Section 1.1. The Seller
hereby transfers all title over the PAYEX Member Interest to Buyer at the time
of Closing, which includes all rights and obligations connected to the PAYEX
Member Interest including but not limited to all rights to dividends, capital,
all voting rights and for avoidance of doubt any dividends which are due but not
yet paid will become due and paid to Buyer. The transfer is effective at the
execution of this Agreement and the issuance of the consideration defined in
Section 1.2.

 

1.1Total Purchase Price for PAYEX Member Interest. The total purchase price for
the PAYEX Member Interest shall be five hundred thousand dollars ($500,000)
(“Cash Consideration”).

 

1.2                               Closing. The closing of the sale and purchase
of the PAYEX Member Interest to the Buyer shall take place contemporaneously
with the execution of this Agreement at the offices of the Seller (the
“Closing”). Buyer shall deliver to Seller the Cash Consideration by initiating a
wire transfer to Seller’s bank.

 

Article II. REPRESENTATIONS AND WARRANTIES

2.0 Representations and Warranties of Buyer. PAYEX and Seller represents and
warrants to and agrees to Seller, as follows:

 

(a)    Organization; Power and Authority; Authorization; Subsidiaries. PAYEX is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of California and Seller has full corporate
power and authority to execute and deliver this Agreement and to perform the
Seller’s obligations hereunder and thereunder. Seller has all requisite power
and authority and all authorizations, licenses and permits necessary to own,
lease and operate its properties and other assets, to conduct its businesses as
presently conducted and as proposed to be conducted. The execution, delivery and
performance by Seller of this Agreement and has been duly and validly authorized
by all necessary corporate action.

 

(b)    Non-Contravention; Governmental Authorities and Consents. The execution,
delivery and performance of this Agreement does not and will not violate, result
in creation of a lien under, or cause a default or a breach of any term or
provision of (i) any statute or other law applicable to Buyer, (ii) any rule or
regulation of any governmental agency or authority applicable to Seller, (iii)
any agreement, document or instrument to which Seller is a party or by which it
is bound, (iv) any judgment, order or decree of any court or governmental agency
or authority applicable to Seller or PAYEX or (v) the organizational
documentation of PAYEX or any resolution of the Seller’s Board of Directors,
members or managers. No consent, approval, or other authorization is required on
the part of any person, governmental authority or other entity in connection
with the execution, delivery and performance of this Agreement by the Seller.

 

(c)    No Undisclosed Liabilities. PAYEX does not have any undisclosed
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) that would be required to be reflected on a balance sheet or in
notes thereto prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis, except for liabilities or
obligations (i) disclosed in Buyer’s financial statements, (ii) incurred in the

ordinary course of business and consistent with past practices since the date of
the latest Buyer balance sheet and (iii) that are not material in the aggregate
to PAYEX or Seller. Seller and PAYEX have filed all necessary tax returns and/or
audit documentation with the proper tax and/or regulatory authority.

 

(d)    Bankruptcy Matters. Seller and PAYEX are not subject to any voluntary
case under title 11 of the United States Code or any other bankruptcy,
insolvency or similar law of any state, federal, foreign or other jurisdiction,
nor has any Person commenced an involuntary case against or involving the Seller
and/or PAYEX under title 11 of the United States Code or any other bankruptcy,
insolvency any similar law of any state, federal, foreign or other jurisdiction.

 

(e)    PAYEX’s Capitalization. All of the PAYEX Member Interest has been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record beneficially by Seller, free and clear of all encumbrances. Upon
consummation of the transactions contemplated herein, Buyer shall own 25% of the
PAYEX Member Interest free and clear of all encumbrances, with the option to
purchase an additional, non-dilutive 25% of PAYEX Member Interest at an exercise
price of $500,000 in the future.

 

(f)    All of the PAYEX Member Interest was issued in compliance with applicable
laws. None of the PAYEX Member Interest was issued in violation of any
agreement, arrangement or commitment to which Seller is a party or is subject to
or in violation of any preemptive or similar rights of any person.

 

(g)    Legal Proceedings; Governmental Orders. There is no claim, action, cause
of action, demand, lawsuit, arbitration, inquiry, audit, notice of violation,
proceeding, litigation, citation, summons, subpoena or investigation of any
nature, civil, criminal, administrative, regulatory or otherwise whether at Law
or in equity (“Actions”) are pending or, threatened or accrued (i) against or by
PAYEX and/or Seller affecting any of its properties or assets or (ii) against or
by PAYEX and/or Seller that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement.

 

(i) Assets and Real Property of PAYEX. PAYEX owns certain service agreements
(the “Service Agreements”) that have been received and sent to Buyer, in their
true and correct form. The Service Agreements are free from any mortgages,
liens, pledges, charges, encumbrances, equities, claims, covenants, conditions
or restrictions except as shown on the financial records of PAYEX or disclosed
herein by PAYEX and/or Seller.

 

2.1                               Representations and Warranties of Buyer. Buyer
represents and warrants and agrees to Seller, as follows:

 

(a)    Organization of the Buyer. Buyer is a Texas corporation and is duly
organized, validly existing, and in good standing in the State of Texas.

 

(b)    Authorization of Transaction. Seller, through its Board of Directors, has
full capacity, power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. Buyer does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement.

 

(c)    Noncontravention. To Buyer’s knowledge, neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will in any material respect (A) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Buyer or is subject or any provision of its organization documents, as
applicable or (B) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer is a party or by which any of Buyer's assets is subject.

 

 

Article III. INDEMNIFICATION

Seller shall defend, indemnify and hold Buyer and its officers, directors, and
affiliates

(collectively, the “Buyer’s Indemnified Parties”) harmless from any and all
Third Party Claims and Losses resulting from (a) any material breach or material
inaccuracy of a representation or warranty of Seller and/or PAYEX contained in
this Agreement; or (b) any failure by Seller to perform or comply with any
covenant applicable to it contained in this Agreement. Seller’s liability under
this indemnification provision will not be limited to the amount that Buyer has
paid to the Seller under this Agreement.

 

 

Article IV. GENERAL

4.0                               Expenses. Except as otherwise expressly
provided herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and

accountants, incurred in connection with this Agreement and the transactions
contemplated herein shall be paid by the Party incurring such costs and
expenses, whether or not the Closing shall have occurred.

 

4.1                               Assignment. This Agreement and the other
agreements entered into by the Parties in connection herewith will be binding on
the Parties hereto and their respective heirs, estates, guardians, executors,
administrators, successors and assigns; provided, however, other than the
Parties and their respective heirs, estates, guardians, executors,
administrators, successors and assigns, nothing in this Agreement express or
implied, is intended to confer upon any other Person any rights, remedies,
obligations or liabilities of any nature whatsoever under or by reason of this
Agreement.

 

4.2                               Severability. If any term of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
then (a) such provision will be interpreted, construed or reformed to the extent
reasonably required to render the same valid, enforceable and consistent with
the original intent underlying such provision; (b) such provision will remain in
effect to the extent it is not invalid or unenforceable; and (c) the remainder
of this Agreement shall remain in full force and effect and shall in no way be
invalidated.

 

4.3                               Waiver. A delay or failure in enforcing any
right or remedy afforded hereunder or by law shall not prejudice or operate to
waive that right or remedy or any other right or remedy for a future breach of
this Agreement, whether of a like or different character.

 

4.4                               Governing Law. This Agreement, including any
exhibits attached hereto, shall be construed in accordance with the substantive
and procedural laws of the United States and the State of Texas applicable to
agreements executed and wholly performed therein, without regard to rules or
principles of conflict of laws that might require the application of the laws of
any other jurisdiction.

 

4.5                               Entire Agreement. This Agreement, including
any exhibits attached hereto, sets forth the entire agreement between the
Parties and supersedes all contracts, proposals or agreements, whether oral or
in writing, and all negotiations, discussions and conversations, between the
Parties with respect to the subject matter contained in this Agreement. Any
policies, agreements or understandings made between the Parties relating to the
subject matter of this Agreement and not explicitly set forth in this Agreement
are void and unenforceable. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
Party hereto.

 

4.6                   Counterparts. This Agreement may be executed in
counterparts, each of which shall be considered an original hereof but all of
which together shall constitute one agreement. It is the express intent of the
Parties to be bound by the exchange of signatures on this Agreement via
electronic transmissions or original signatures.

 

 

IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound,
has executed this Agreement as of the date first set forth above.

  

 

  Buyer:   GEX Management, Inc.       /s/ Carl Dorvil   Carl Dorvil, Chief
Executive Officer and Chairman           Seller:   Julia Hashemich       By: /s/
Julia Hashemich   __________________________________________           PAYEX:  
Payroll Express, LLC       By: /s/ Julia Hashemieh              Julia H.,
Manager    

 

 